Exhibit 16.01 November 23, 2015 Securities and Exchange Commission treet Washington, DC 20549 Ladies and Gentlemen: On November 23, 2015, we were dismissed as the independent registered public accounting firm for BMB Munai, Inc. (the Company). We have read the Company’s disclosure set forth in Item 4.01, “Changes in Registrant’s Independent Registered Public Accounting Firm” of the Company’s Current Report on Form 8-K, and are in agreement with the disclosures in the Current Report, insofar as they pertain to our firm. We have not been requested to, nor are we providing any representations related to the other disclosures included in this Form 8-K. Sincerely, Eide Bailly LLP www.eidebailly.com 800 Nicollet Mall, Ste. 1300|Minneapolis, MN 55402-7033|T 612.253.6500|F 612.253.6600|EOE
